Citation Nr: 18100060
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-43 209
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left knee disability is denied.  
FINDING OF FACT
The Veterans left knee disability is neither proximately due to nor aggravated beyond its natural progression by his service-connected back disability, to include sciatica, and is not otherwise related to an in-service injury, event, or disease.
CONCLUSION OF LAW
The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in the United States Army from September 1967 to July 1971 and from February 1975 to November 1975.
 
1. Entitlement To Service Connection For A Left Knee Disability
The Veteran contends that his left knee disability is due to his service connected back or sciatica disabilities.  Specifically, the Veteran contends that his back and sciatica have resulted in weakened musculature and an altered gait that have caused his left knee disability.
The question for the Board is whether the Veterans left knee disability is proximately due to or the result of, or was aggravated beyond its natural progress by his service-connected back or sciatica disabilities.
The Board concludes that, while the Veteran has a current diagnosis of left knee patellofemoral syndrome, the preponderance of the evidence is against finding that the Veterans patellofemoral syndrome  is proximately due to or the result of, or aggravated beyond its natural progression by service-connected disabilities.  38 U.S.C. §§ 1110, 1131; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a).
The October  2017 VA examiner opinioned that the Veterans left knee disability is instead more likely due to the natural age progression of an obese individual.  The rationale was that obesity adds to the mechanical stress on the left knee, which resulted in the left knee condition.   The examiner acknowledged the Veterans altered gait, but opined that regardless of the source of an altered gait (i.e., due to low back disability, sciatica, and/or right knee disability, the current medical understanding is that an altered gait alone is insufficient to result in an injury to an extremity.  A previous April 2017 VA examiner explained that some in the medical community believe that favoring a leg, typically due to an injury on the alternative leg, could result in an injury to the alternative leg.  The October 2017 examiner explained, however, that the medical literature did not support this view and an altered gait favoring one leg did not, in itself, result in injury to the favored leg.  The medical literature is weighed more heavily than the opinions of some unidentified doctors as the literature is a more thorough evaluation of knowledge and more likely to be correct than anecdotal evidence.
Previous VA examinations, although insufficient on their own, are consistent with the determination of the October 2017 VA examination.  See February 2010 VA Examination; March 2014 VA Examination; October 2016 VA Examination.
While the Veteran believes his left knee disability is proximately due to, the result of, or aggravated beyond its natural progression by service-connected disabilities, he is not competent to provide a nexus opinion in this case.  The issue is medically complex, as it requires knowledge of the interaction between multiple orthopedic systems in the body.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Consequently, the Board gives more probative weight to the October 2017 VA Examiners opinion.
The Board acknowledges that examinations have shown sciatica, limited quadriceps strength and altered or antalgic gait as the Veteran has stated.  See Notice of Disagreement; and September 2010 Statement.  The VA examiners, however, have considered this evidence, and opined that they less likely than not contributed to the Veterans disability.  Instead, they found his disability more likely than not related to his age and obesity.  Obesity is not, in and of itself, a disability or disease for VA purposes but could act as an intermediate step to establish service connection for another disability as secondary to an already service-connected disability under certain circumstances.  See Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018); VAOPGCPREC 1-2017. However, neither the Veteran nor his representative has identified such a relationship. Accordingly, these documents, and the Veterans statements, do not alter the weight of the evidence.
Service connection may also be granted on a direct basis, but the preponderance of the evidence is also against finding that the Veterans left-knee patellofemoral syndrome is related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).   
 
The Veteran has not reported an in-service event pertaining to his knees, and his service treatment records indicated no problem with his knees during or after service.  The Veterans medical records and prior VA examinations also indicate that the Veterans left knee disability began several decades after discharge.  The more recent VA examinations, including the February 2010 VA examination, also found that there was no direct nexus between service and the Veterans current left knee disability.  Accordingly, direct service connection does not apply.
 
 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Saindon, Associate Counsel 

